Citation Nr: 1113559	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1941 to October 1945.  He died on April [redacted], 2003.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the above-referenced RO.  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2003.  

2.  The appellant filed a July 2003 application for accrued pension benefits.

3.  The July 2003 application was denied in a July 2004 decision of the RO on the basis of a failure to provide necessary information.  

4.  The appellant was provided with notice of the decision and of her appellate rights in July 2004.

5.  The appellant did not respond within one year.

6.  The current application for accrued benefits was received in 2006.  


CONCLUSIONS OF LAW

1.  The July 2004 rating decision, which denied the claim for accrued pension benefits, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The appellant's current application for accrued benefits is not timely.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA is required to meet all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for accrued benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  As will be discussed below, the essential facts are not in dispute, and the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); & Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A.  See also Dela Cruz, supra.  Under these circumstances, there is no further duty to notify or assist the appellant in the development of her claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Accrued Benefits

The appellant argues that she requires the accrued benefits in order to pay the Veteran's final expenses.  For the reasons that follow, the Board concludes that the appellant's claim is barred on legal grounds.

Upon the death of a Veteran beneficiary, accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a)(1) (2010).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a)(4).  In short, in order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

Applications for accrued benefits must be filed within one year of death.  38 C.F.R. § 3.1000(c) (2010).  The appellant's original claim was received in July 2003, within one year of the Veteran's death.  

The RO determined that the appellant's original application was incomplete.  A letter was sent to the appellant indicating that she should complete a VA Form 21-601, claim for accrued benefits, in September 2003.  The appellant responded in January 2004 with several submissions.  The appellant indicated that she was claiming benefits as a child of the Veteran, but not as a child under the age of 18, between the ages of 18 and 23 and attending school, or permanently incapacitated prior to the age of 18.

The term "child" has a technical definition for VA pension purposes.  38 C.F.R. § 3.57 (2010).  Anyone claiming status as a "child" for VA purposes must be a child under the age of 18, between the ages of 18 and 23 and attending school, or permanently incapacitated prior to the age of 18.  Id.  The appellant's indication that she was seeking benefits as a child of the Veteran, but not as one under the age of 18, between the ages of 18 and 23 and attending school, or permanently incapacitated prior to the age of 18, places her outside the category of children eligible to receive accrued benefits.  Instead, she can only receive benefits as necessary to reimburse her for paying the expense of last sickness and burial of the Veteran.  See 38 C.F.R. § 3.1000.  

Although the appellant submitted a variety of receipts and copies of checks to the RO, the RO was unable to determine whether the appellant had paid the expenses on her own, on behalf of the Veteran's estate, or was reimbursed by the estate.  The RO ultimately denied the claim in July 2004 for failure to provide the necessary information to determine whether the appellant was an eligible person for accrued benefits as one who bore the Veteran's expenses of last sickness and burial.  The appellant was provided notice of the denial and her procedural and appellate rights in July 2004.  The appellant did not respond within one year.  The July 2004 decision is final.  38 U.S.C.A. §§ 7104, 7105.

If an application for accrued benefits is incomplete because the claimant has not furnished information necessary to establish that he or she is within the category of eligible persons and that circumstances exist which make the claimant the specific person entitled to payment of all or part of any benefits which may have accrued, VA shall notify the claimant of the type of information required to complete the application, that VA will take no further action on the claim unless VA receives the required information, and that if VA does not receive the required information within 1 year of the date of the original VA notification of information required, no benefits will be awarded on the basis of that application.  See id.  The July 2004 denial letter indicated that the RO could not determine whether she was an eligible person, that the RO would take no further action unless she submitted the necessary information and that she had one year to provide the information.  The Board finds that the requirements of 38 C.F.R. § 3.1000(c)(1) are met.  The Board concludes that the benefits may not be awarded on the basis of the any application for accrued benefits prior to the July 2004 denial letter. 

The Board also concludes that the July 2004 denial letter is final.  The appellant's claim was denied in July 2004.  She was provided notice of her appellate and procedural rights in that same month but did not respond within one year.  The denial is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  The Board may not revisit the issue of whether the appellant provided sufficient information.  To consider the correctness of the RO's July 2004 determination would here require the Board to review the determination on a de novo basis.  The Board is barred from doing so after finality attaches.  See, e.g., Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Final decisions may be reopened on the basis of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.1000, accrued benefits "may not be awarded" on the basis of an application denied for lack of necessary information to establish the claimant as an eligible person.  Thus, reopening is not applicable.  

The appellant's current appeal arises from a later in time application of benefits.  The appellant's first new claim after the July 2004 letter was received at the RO in 2006.  One document referenced by the RO indicates that a December 2005 letter was received showing that the appellant had been billed by an attorney.  This is the first communication from the appellant after the July 2004 denial.  The December 2005 submission does not appear to be of record.  Even if it were of record, it and the appellant's 2006 application were received by the RO more than one year after the Veteran's death.  As such, they are not timely filed.  See 38 C.F.R. § 3.1000(c).  Thus, the instant claim is without legal merit.  

The Board notes that the implementing regulation for accrued benefits, 38 C.F.R. § 3.1000, underwent amendments, effective January 29, 2007, during the course of this appeal.  See 71 Fed. Reg. 37027, 37029 (June 29, 2006) (proposed rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) (final rule).  The proposed rule made it clear that, if the beneficiary died prior to December 16, 2003, and a claim for accrued benefits under 38 U.S.C. § 5121 was pending as of December 16, 2003, the claim will be adjudicated under the provisions of 38 C.F.R. § 3.1000 in effect on or before December 16, 2003 (i.e., with a two year limitation on accrued benefits).  See 71 Fed. Reg. 37,029 (June 29, 2006) (proposed rule).  This change is not material to the outcome of the case and failure of the RO to consider it is not prejudicial to the appellant.

As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Entitlement to accrued pension benefits is denied.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


